Citation Nr: 0209669	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  96-36 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for papular acne claimed as 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1971 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claim of entitlement to 
service connection for chloracne due to Agent Orange 
exposure.  The veteran subsequently perfected this appeal.

In July 1998, the Board determined that the veteran appeared 
to be claiming entitlement to service connection for papular 
acne.  The Board recharacterized the issue as such and 
remanded for additional development.  The case was again 
remanded in August 2000.  The case has since returned to the 
Board.


FINDINGS OF FACT

1. The RO has obtained all information necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

3. The veteran does not have chloracne or other acneform 
disease consistent with chloracne which manifested itself 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to herbicides 
during active service.

4. The episode of acne during service was acute and 
transitory and resolved without chronic residuals, and his 
current acne is not causally related thereto.


CONCLUSION OF LAW

Chronic papular acne, claimed as a result of Agent Orange 
exposure, was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The May 1996 statement of the case (SOC), the July 1998 Board 
decision and remand, and the February 2002 supplemental 
statement of the case (SSOC) informed the veteran of the laws 
and regulations pertaining to presumptive and direct service 
connection.  In connection with other pending claims, in 
February 2002 the veteran was informed of VA's duty to assist 
and what the evidence must show to establish entitlement to 
service connection.  The veteran has not identified 
additional evidence relevant to his Agent Orange claim that 
needs to be obtained.  

Further, in keeping with the duty to assist, the veteran was 
provided various VA examinations.  The Board notes that this 
case was previously remanded in an effort to obtain an 
adequate examination.  On review of the various examinations, 
the Board concludes that the record contains sufficient 
information on which to make a decision.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

Service medical records establish that the veteran complained 
of numerous skin problems during service which were variously 
diagnosed as heat rash, rule out atopic exfoliation 
dermatitis, tinea versicolor, pruritic rash, folliculitis 
barbae and tinea pedis.   An undated medical record notes 
acne on the face.  A dermatology note dated in September 1974 
indicates the veteran was seen for complaints of a lump under 
the chin.  Assessment appears to be submental node enlarged.  
Examination for separation in December 1978 noted tinea pedis 
and tinea versicolor.  The Board notes that the veteran is 
currently service-connected for tinea pedis and tinea 
versicolor.

The veteran underwent a VA examination in November 1979.  
Impression was tinea pedis, left foot, etiology undetermined 
and tinea versicolor, upper extremities and thorax.

In May 1982, the veteran was examined by Dr. J.C.J., a Board 
Certified Dermatologist.  Examination revealed tinea 
versicolor and tinea pedis.  In December 1984, the veteran 
was examined by Dr. J.S.R.  The veteran reported widespread 
tinea versicolor.  A fungal scraping confirmed this 
diagnosis.  A December 1986 statement from Dr. P.R.W., a 
Board Certified Dermatologist, indicates that he examined the 
veteran in November 1986.  The veteran reported a history of 
fine, scaling, guttate lesions over his arms and trunk, and 
groin dermatitis since 1972.  Physical examination revealed 
follicular and flat scaling areas over the trunk, arms and 
thighs.  Some maceration and lichenification was noted in the 
inguinal areas bilaterally.  Diagnoses were tinea cruris, and 
tinea versicolor, generalized.  

The veteran underwent a VA examination in July 1994.  On 
physical examination, the veteran had some hyperpigmentation 
with scaling over the anterior neck.  Several 
fibroepitheliomatous polyps were present over the neck and 
there was scaling and dermatitis over the arms, back, and 
chest.  There was hyperpigmentation with some dermatitis in 
the inguinal area and there were excoriated areas over the 
upper buttocks, gluteal cleft, and popliteal areas of the 
right leg.  Diagnoses were tinea versicolor, active and 
chronic, and tinea cruris, active and chronic.

In May 1995, the veteran was examined by Dr. J.C.J.  On 
examination, the veteran had mild papular acne of the face 
covering approximately 2 percent of his body surface.  The 
examiner stated "[t]hat this is one of the conditions that 
has been associated with Agent Orange exposure."  The 
veteran also had a scaling dermatitis consistent with tinea 
versicolor covering approximately 50 percent of his body 
surface.  

The veteran underwent a VA Agent Orange examination in April 
1995.  He reported that he had chloracne due to Agent Orange 
exposure.  Agent Orange Registry Code Sheet lists diagnoses 
of papular acne - face and tinea versicolor.

The veteran was again examined by Dr. J.C.J. in December 
1998.  At that time he had pseudofolliculitis barbae of the 
beard area of his face, covering approximately 2 percent of 
his body surface.  The examiner noted that this has been 
associated with heredity and to his knowledge is not 
associated with Agent Orange.  The veteran was also noted to 
have tinea versicolor covering approximately 50 percent of 
the body surface.  The remainder of the cutaneous examination 
was within normal limits.  

A July 1999 statement by Dr. J.C.J. indicates that when he 
first saw the veteran in 1995, he did manifest active acne of 
the face.  The examiner further stated that one of the side 
effects of Agent Orange exposure is reported to be chloracne 
and that it is possible that Agent Orange exposure is 
associated with the veteran's acne.  The veteran's acne was 
not active on examination in 1998.  

The veteran underwent a VA examination in September 2000.  
The examining provider was D.C.  The claims folder was 
reviewed.  The veteran reported that he served in Vietnam in 
1971 and 1972 but did not spray or handle Agent Orange.  He 
is not sure if he was directly sprayed but was in recently 
sprayed areas and near areas that were being sprayed.  He 
also believes he may have consumed food or drink that was 
contaminated with Agent Orange.  The veteran reported that 
while in Vietnam he began to have fungal infections of the 
skin and has continued problems with tinea cruris, tinea 
pedis, and tinea versicolor.  He also reported that he has 
problems with acne-type breakouts, primarily in the facial 
area.  His last fairly severe outbreak was 3 months ago and 
he had approximately 3 episodes in the past year.  

Physical examination revealed extensive tinea versicolor but 
no tinea pedis.  The veteran had hyperpigmentation and patchy 
areas over the face and anterior and posterior neck and had 
multiple fibroepitheliomatous polyp present on the neck.  
There were no open cysts but the veteran had several small 
closed cysts.  No papules or vesicles were present.  
Diagnoses were as follows: 1) tinea versicolor; active and 
chronic; 2) tinea cruris, active and chronic; 3) tinea pedis, 
not active (history of chronic pattern); 4) pseudofollicular 
barbae, active and chronic; and 
5) papular acne, chronic, not present today.

The veteran underwent another VA examination in April 2001.  
This examination was also performed by D.C., who was noted to 
be a nurse practitioner.  The veteran reported that he 
started having problems with acne several years ago and the 
course is intermittent.  He tries to keep his skin clean and 
dry and uses acne type products for breakouts.  The breakouts 
occur primarily in the facial area and he has some pruritus 
and mild pain associated with inflamed lesions.  

Physical examination revealed multiple closed comedones 
(blackheads) to the cheek area near the nose, the nose and 
nasolabial folds (approximately 3 percent of the facial 
area).  No acne type lesions were present on the chest, back 
or upper extremities.  There was no acne present near the 
ears.  There were no open comedones (whiteheads) or papular 
(red without inflammation) lesions present.  The skin was 
dry.  Diagnoses were 1) history of Agent Orange exposure, 
1971 and 1972; and 2) acne.

The examiner further stated the following:

Papular acne is a description of the type 
of lesions that were present on the date 
that the patient was examined.  Chloracne 
features include opened and closed 
comedones, uninflamed nodules and cysts.  
Papular acne could be a description 
utilized to describe the uninflamed 
nodules or cysts present on the veteran's 
previous exam.  In chloracne the skin is 
usually dry not oily.  The lesions are 
most often seen on the cheeks, behind the 
ears, in the axilla and in the groin 
area.  The veteran has blackheads which 
are consistent with a description of 
chloracne.  His skin is dry consistent 
with a description of chloracne.  He is 
currently not experiencing a severe or 
outbreak of his acne.  It is at least 
likely, as not that the veteran's acne is 
a result of his exposure to Agent Orange.

In July 2001, the veteran's claims folder was reviewed by a 
Board Certified Dermatologist who provided the following 
medical opinion:

[Veteran] would appear to have had 
papular acne nor (sic) chloracne.  He has 
closed comedones not blackheads according 
to [the nurse practitioner's] exam of 
4/16/01.  She states that there were "no 
comedones" which are blackheads.  Exam 
by Dermatologist, Dr. [J.C.J.], on 
12/01/98 did not mention any "acne."  
Exam by Dr. [J.C.J.], 7/09/99 mentioned 
acne but not chloracne.  There was no 
mention of "fluid-filled cysts."  [The 
nurse practitioner] states patient has 
dry skin which is not consistent 
typically of chloracne.  Unlikely that 
chloracne would persist for all these 
years.  I believe that he has papular 
acne, not chloracne.

In July 2001, the veteran submitted various Internet articles 
regarding chloracne and indicated that this information was 
the basis for the diagnosis that his condition was as likely 
as not caused by exposure to Agent Orange.  The information 
indicates that the features of chloracne are open and closed 
comedones, and uninflamed nodules and cysts.  The lesions are 
usually seen on the cheeks, behind the ears, in the armpits 
and the groin.  Although they resemble acne, the skin is not 
usually oily.  Another description of chloracne is that it is 
an acne like eruption of comedones, cysts and postules that 
usually involve the malar area of the face.  Cysts are 
frequently coalescent and filled with straw colored fluid. 

Analysis

The veteran and his representative contend that he is 
entitled to service connection for acne as a result of 
exposure to Agent Orange during service in Vietnam, 
essentially arguing that papular acne and chloracne are so 
similar as to be virtually identical.  The representative 
further argues that the VA examinations in September 2000 and 
April 2001 are sufficient for a favorable determination and 
that the July 2001 opinion is fraught with inaccuracies.  It 
is the representative's position "that there is a plethora 
of evidence which overwhelmingly indicates that the Veteran's 
acneform skin condition exhibits all of the symptoms, 
characteristics and other identifying features to directly 
relate it to, or at least as likely as not, to demonstrate 
Agent Orange involvement, and should therefore be service 
connected."  

The diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents consist 
of chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2001).  Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes) was added to the list of 
such presumptive diseases, effective July 9, 2001.  See 66 
Fed. Reg. 23,166, 23,168-23,169 (May 8, 2001).  The diseases 
listed at § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active, military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).  

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides used in Vietnam during the Vietnam era is not 
warranted for the following conditions: 1) hepatobiliary 
cancers; 2) nasal and nasopharyngeal cancer; 3) bone cancers; 
4) breast cancer; 5) cancers of the female reproductive 
system; 6) urinary bladder cancer; 7) renal cancer; 8) 
testicular cancer; 9) leukemia; 10) reproductive effects 
(abnormal sperm parameters and infertility); 
11) Parkinson's disease; 12) chronic persistent peripheral 
neuropathy; 13) lipid and lipoprotein disorders; 14) 
gastrointestinal and digestive disease (other than diabetes 
mellitus); 15) immune system disorders; 16) circulatory 
disorders; 17) respiratory disorders (other than certain 
respiratory cancers); 18) skin cancer; 19) cognitive and 
neuropsychiatric effects; 20) gastrointestinal tract tumors; 
21) brain tumors; 
22) amyloidosis; and 23) any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42,600 
(June 24, 2002).  

If a veteran served on active duty in Vietnam during the 
Vietnam era (beginning on January 9, 1962 and ending on May 
7, 1975), the veteran is presumed to have been exposed to 
herbicides.  See 38 U.S.C. § 1116, as amended by § 201 of the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-___ (HR 291) (Dec. 27, 2001).  The veteran's DD-
214 indicates service in Vietnam from September 26, 1971 to 
April 24, 1972.  The veteran's military occupational 
specialty (MOS) was infantryman.  Accordingly, the veteran 
has the requisite service and is presumed to have been 
exposed to herbicides during his tour in Vietnam.  

The medical evidence of record does not establish a current 
diagnosis of chloracne.  The April 2001 examination report 
suggests the veteran's acne has features consistent with a 
description of chloracne.  However, the preponderance of the 
evidence indicates that the veteran has papular acne.  
Further, there is no medical evidence establishing that 
chloracne or other acneform disorder consistent with 
chloracne manifested itself to a compensable degree within a 
year after the last date on which the veteran was exposed to 
herbicides.  

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he served in Vietnam during the period beginning on 
January 9, 1962 and ending May 7, 1975.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).  The veteran's Vietnam service 
ended in April 1972.  Service medical records are negative 
for any diagnosis of chloracne or other acneform disorder 
consistent with chloracne in the year following return from 
Vietnam.  Accordingly, presumptive service connection is not 
warranted.

Notwithstanding the foregoing presumptive provisions, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the 
presumption is not the sole method for showing causation and 
thereby establishing service connection.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record establishes that the veteran 
has a current disability, characterized as papular acne.  In 
order to establish service connection, however, there must be 
evidence of a relationship between the current disability and 
the veteran's active service, to include exposure to Agent 
Orange.

Service medical records contain an undated note that 
indicates the veteran had acne.  There were no further 
findings of acne and acne was not noted on the examination 
for separation in December 1978.  As such, the isolated 
finding of acne during service is considered to be acute and 
transitory.

The veteran has a significant history of skin disorders 
dating back to his active service and has had numerous skin 
examinations since discharge, including several examinations 
by Board Certified Dermatologists.  On review of the various 
examinations, the first mention of papular acne appears to be 
in May 1995, approximately 16 years after discharge from 
service. 

The April 2001 opinion of a VA nurse practitioner suggests 
that the veteran's symptoms are consistent with a description 
of chloracne and further states that it is at least as likely 
as not that the veteran's acne is related to Agent Orange 
exposure.  This opinion is clearly favorable to the veteran; 
however, in evaluating the probative value of the nurse 
practitioner's statement, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  The Board acknowledges that the nurse 
practitioner is a medical professional; however, Board 
Certified Dermatologists have had substantially more training 
regarding diseases of the skin.  Therefore, the Board finds 
the collective opinions of the dermatologists to be more 
probative than that of the nurse practitioner. 

None of the dermatologists have indicated that the veteran's 
acne is consistent with chloracne or that it was as least as 
likely as not that his acne was related to Agent Orange 
exposure.  The file review conducted in July 2001 by a VA 
Board Certified Dermatologist had the benefit of reviewing 
all of the opinions and evidence of record and determined 
that the veteran had papular acne and that it was unlikely 
that chloracne would persist for all these years.  

Dr. J.C.J. suggested that the veteran had mild papular acne 
and that this condition was associated with Agent Orange 
exposure.  The physician did not state that the veteran had 
chloracne or an acneform disorder consistent with chloracne.  
The Board notes that papular acne is not listed as a disease 
associated with exposure to herbicides.  See 38 C.F.R. 
§ 3.309(e) (2001).  Dr. J.C.J. later stated that one of the 
side effects of Agent Orange exposure is reported to be 
chloracne and that it was possible that Agent Orange exposure 
is associated with the veteran's acne.  It is the Board's 
opinion that this statement regarding a possible relationship 
is merely speculative in nature.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).  

Accordingly, the Board finds that the medical evidence is 
against a finding that the veteran's currently diagnosed 
papular acne is related to exposure to Agent Orange during 
service.  As the preponderance of the evidence is against the 
claim for service connection, the reasonable doubt doctrine 
is not for application.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for papular acne, claimed 
as due to exposure to Agent Orange, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

